        Case 2:20-cv-02659-SM-KWR Document 20 Filed 01/28/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    GAYL THERESE PAYTON,                                            CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 20-2659

    TOURO INFIRMARY HOSPITAL, ET AL.,                               SECTION: “E”
        Defendants



                                 ORDER AND REASONS

         Before the Court are two motions to dismiss Plaintiff’s complaint with prejudice as

frivolous filed by Defendant Douglas N. Lurie1 and Defendants Touro Infirmary Hospital

and Touro at Home2 pursuant to 28 U.S.C. § 1915(e). Plaintiff opposed Defendants’

motions.3 For the following reasons, Defendants’ motions are GRANTED.

                                     BACKGROUND

         In her complaint, Plaintiff Gayl Therese Payton asserts the basis for this Court’s

jurisdiction is federal question under 28 U.S.C. § 1331, but describes her action as based

on medical “malpractice.”4 Plaintiff alleges Defendants were negligent in treating her

knee on May 25, 2015 and failing to diagnose an infection following her knee replacement

procedure.5 Plaintiff does not identify any federal statute, treaty, or provision of the

United States Constitution on which her action is based.6 On December 9, 2020, Plaintiff

filed an amended complaint containing the same basis of jurisdiction.7




1 R. Doc. 7.
2 R. Doc. 13.
3 R. Doc. 12, 17.
4 Id. at 3.
5 R. Doc. 7-1 at 1-2.
6 Id.
7 R. Doc. 11.


                                              1
       Case 2:20-cv-02659-SM-KWR Document 20 Filed 01/28/21 Page 2 of 5




        Plaintiff has filed multiple actions in federal court asserting a medical malpractice

claim against the Defendants.8,9 On June 11, 2019, Plaintiff, pro se, filed her first

complaint in federal court,10 which this Court dismissed without prejudice for lack of

subject matter jurisdiction.11 On November 12, 2019, Plaintiff, pro se, filed her second

complaint in federal court under inapplicable state law and statute.12 On March 12, 2020,

Plaintiff amended this second complaint13 in response to Defendants’ motion to dismiss.

The Court dismissed Plaintiff’s claims without prejudice on May 19, 2020.14 On June 4,

2020, Plaintiff filed her third complaint in federal court.15 On August 5, 2020, Plaintiff

amended her third complaint.16 This Court dismissed the complaint without prejudice on

August 5, 2020.17 On September 28, 2020, Plaintiff filed the complaint in the instant

action.18 On December 9, 2020, Plaintiff filed an amended complaint.19 Defendants

moved to dismiss Plaintiff’s fourth complaint based on the same facts as frivolous.20

                                           LAW AND ANALYSIS

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.”21 Under 28 U.S.C. § 1331, federal


8 R. Doc. 7-1 at 1-2.
9 Prior to filing a complaint in federal court, Plaintiff and her then counsel brought Plaintiff’s malpractice
allegations against Defendants before a medical review panel, as required by the Louisiana Medical
Malpractice Act. See La. R. S. 40:1231.8. The medical review board unanimously found there was no breach
of the standard of care by the Defendants. Gayle Therese Payton v. Touro Infirmary Hospital, et al., E.D.
La., No. 2:20-cv-1618, R. Doc. 7-2.
10 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E. D. La., No. 2:19-cv-11147, R. Doc. 1.
11 Id. at R. Doc. 20, 21.
12 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E.D. La., No. 2:19-cv-13602, R. Doc. 1.
13 Id. at R. Doc. 18
14 Id. at R. Doc. 25.
15 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E.D. La., No. 2:20-cv-1618, R. Doc. 1.
16 Id. at 24.
17 Id. at .25.
18 R. Doc. 1.
19 R. Doc. 11.
20 R. Doc. 7, 13.
21 In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th Cir.

2012).

                                                      2
       Case 2:20-cv-02659-SM-KWR Document 20 Filed 01/28/21 Page 3 of 5




district courts “have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” Section 1331 does not apply, however, in cases in

which the federal question “clearly appears to be immaterial and made solely for the

purpose of obtaining jurisdiction” or “is wholly insubstantial and frivolous.”22 The party

asserting jurisdiction bears the burden of establishing the district court possesses subject-

matter jurisdiction.23

        Defendants argue Plaintiff’s complaint should be dismissed with prejudice as

frivolous because she has failed to even attempt to identify any federal question as a basis

for jurisdiction.24 Defendants note the Fifth Circuit, considering the distinct features of in

forma pauperis proceedings en banc, held “dismissals as frivolous or malicious should be

deemed to be dismissed with prejudice unless the district court specifically dismisses

without prejudice.”25 The Court has previously recognized Plaintiff’s attempts to assert

federal jurisdiction were frivolous.26 Defendants argue dismissal with prejudice is

necessary, as Plaintiff has been undeterred by the Court’s prior dismissals.27 Plaintiff

argues she did not submit her claim in bad faith, and has not intended to harass, delay,

or embarrass the Defendants.28 The fact indicate otherwise.

        Defendants also point out that, under Louisiana law, Plaintiff’s medical

malpractice action is subject to a prescriptive period of one year from the date of the



22 Bell v. Hood, 327 U.S. 678, 682 (1946); see also Hagans v. Lavine, 415 U.S. 528, 536–37 (1974) (“Over
the years this Court has repeatedly held that the federal courts are without power to entertain claims
otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’”).
23 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
24 R. Doc. 7-1 at 4.
25 Marts v. Hines, 117 F.3d 1504, 1506 (5th Cir. 1997).
26 Gayl Therese Payton v. Touro Infirmary Hospital et al., E.D. La., No. 2:20-cv-1618, R. Doc. 25 (E.D. La.

Aug. 5, 2020).
27 R. Doc. 7-1 at 4.
28 R. Doc. 17-1.


                                                      3
       Case 2:20-cv-02659-SM-KWR Document 20 Filed 01/28/21 Page 4 of 5




alleged malpractice, unless delayed discovery is alleged.29 According to Plaintiff’s

allegations, the alleged malpractice occurred between May 20, 2015 and May 29, 2015.30

Plaintiff did not allege delayed discovery.31 Plaintiff requested a review by the medical

panel on May 17, 2016, and received the review panel’s opinion on March 18, 2019.32

Defendants argue Plaintiff had until June 29, 2019 to file suit in a court of competent

jurisdiction or serve Dr. Lurie with process.33 Plaintiff filed her first complaint in the

Eastern District of Louisiana on June 11, 2019, but failed to file in a court of competent

jurisdiction.34 Dr. Lurie was not served with the complaint until July 2, 2019, after the

prescription on Plaintiff’s claim had already run.35 Defendants argue because Plaintiff’s

claim is time-barred by the applicable prescriptive period under Louisiana law, a

dismissal with prejudice is appropriate.36 Plaintiff does not provide an argument that the

complaint has been filed within the applicable prescriptive period.37

        Plaintiff has failed to establish the Court has subject-matter jurisdiction over this

case. In her complaint and amended complaint, Plaintiff fails to identify any federal

question at issue in the case.38 Plaintiff claims the Court may exercise federal question

jurisdiction over this case by citing the legal concepts of medical malpractice and

negligence.39 Because neither legal concept is a federal statue, treaty, or part of the United



29 La. R. S. 9:5628.
30 R. Doc. 1 at 4-5.
31 Id.
32 R. Doc. 7-3.
33 R. Doc. 7-1 at 6.
34 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E. D. La., No. 2:19-cv-11147, R. Doc. 20, 21.
35 Id. at 13.
36 See McClintock v. School Board of East Feliciana Parish, 299 Fed. Appx. 363, 366 (5th Cir. 2008) (the

Fifth Circuit affirmed the district court’s dismissal with prejudice because procedural defects could not be
cured).
37 R. Doc. 12, 17.
38 See R. Doc. 1, 11.
39 R. Doc. 1 at 3.


                                                     4
          Case 2:20-cv-02659-SM-KWR Document 20 Filed 01/28/21 Page 5 of 5




States Constitution, Plaintiff’s references to medical malpractice and negligence “clearly

appear[] to be immaterial and made solely for the purpose of obtaining jurisdiction,” and

“[are] wholly insubstantial and frivolous.”40 In conclusion, the allegations of Plaintiff’s

complaint are frivolous, include procedural defects that cannot be cured, and do not

establish the Court has federal question jurisdiction over this case.

                                             CONCLUSION

          Accordingly, Plaintiff’s claims against Defendants Douglas N. Lurie, Touro At

Home, and Touro Infirmary Hospital are DISMISSED WITH PREJUDICE.


          Clerk to Notify via Mail:

          Gayl Therese Payton
          8801 Lake Forest Blvd. Apt. 17502
          New Orleans, Louisiana 70128


          Clerk to Notify via E-mail:

          Gayl Therese Payton
          gaylpayton@mac.com



          New Orleans, Louisiana, this 28th day of January, 2021.


                                                    _______ _____________ __________
                                                             SUSIE MORGAN
                                                      UNITED STATES DISTRICT JUDGE




40   Bell, 327 U.S. at 682 (internal quotations removed).

                                                       5
